Case 6:21-cv-00058-SEH Document 2 Filed 09/07/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

DALE RICHARDSON, Cause No. CV-21-58-H-SEH

Petitioner,

Vs. ORDER

MERRICK GARLAND, ATTORNEY
GENERAL OF THE UNITED

STATES; OFFICER BRAIN SCOTT;
OFFICER BRIAN BEISEMEYER,

 

Respondents.

 

Plaintiff Dale Richardson (“Richardson”), appearing pro se, filed a proposed
Complaint on August 3, 2021.' The mandatory filing fee was not paid and no
Motion for Leave to Proceed in Forma Pauperis was filed.

I. Background

The Complaint is captioned for the District of Montana. The text appears to
be identical to a document previously filed in the District of Colorado.?
Jurisdiction under 18 U.S.C. § 3771; Arts. 1, 2, 3, 12, and 13 of the United Nations
Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment; Art. III, Sec. 3, Clause 1 of the United States Constitution;

 

Doc. 1.
2 Compare Doc. 1 at 1, with Doc. 1 at 2.
Case 6:21-cv-00058-SEH Document 2 Filed 09/07/21 Page 2 of 6

Amendments IV, V, and VIII of the United States Constitution, and the
Declaration of Independence is alleged.’

Richardson is a Canadian citizen/immigration detainee currently held by
Immigration Control and Enforcement (“ICE”) at the Aurora, Colorado ICE
Processing Center.* He alleges, inter alia, he is being subjected to mental pain and
suffering; ICE officers have obstructed justice by denying him materials for court;°
that he seeks relief for his daughter who, he asserts, is being tortured because of his
political opinions;° and that he is being prevented from reporting treason and the
mismanagement of the COVID-19 emergency.’

Richardson previously petitioned the United States Court of Appeals for the
Tenth Circuit for a writ of mandamus, which was denied On July 20, 2021.8 He
then petitioned the United States Supreme Court for a writ of certiorari which was
rejected.”

The Complaint alleges vast conspiracy against him, in which the United
States District Court of Colorado, the Tenth Circuit, the Immigration Judge, ICE

officers, the Federal Court of Canada, and the United States Supreme Court are

 

3 Doc. 1 at 2.

4 Doc. 1 at 2.

> Doc. 1 at 2.

6 Doe. 1 at 2.

7 Doc. 1 at 3.

8 Doc. 1 at 3; see also Inre: Dale J. Richardson, Cause No. CV-21-1239, Or. (10th Cir. July 20,
2021).

? Doc. 1 at 3-4.

-2-
Case 6:21-cv-00058-SEH Document 2 Filed 09/07/21 Page 3 of 6

involved.'® Richardson also alludes to the possibility that he will be murdered
when he returns to Canada.'' He claims Defendants Brian Scott (“Scott”) and
Brian Beisemeyer (““Beisemeyer”) are the two officers responsible for torturing
him to obtain an incriminating, albeit falsified, statement. !?

Richardson asks this Court to release him from ICE custody on his own
recognizance; order the Attorney General to authorize an investigation into the
alleged treason, torture, and obstruction of justice; and enter an order restraining
any ICE agent until a determination concerning the investigation of Richardson’s
claims is complete.!*

II. Failure to Pay Filing Fee or Request IFP Status

Richardson has failed to pay the required filing fee or file a proper Motion to
Proceed IFP. Immediate dismissal under to 28 U.S.C. §1914(a) is warranted."
Iii. Discussion

The Court will construe the Complaint liberally.!° Existing pleading

deficiencies, however, cannot “’be cured by the allegation of other facts.’”!®

 

Doc. 1 at 5-8; 12-15.

' Doc. 1 at 8.

2 Doc. 1 at 8-9.

13 Doc. 1 at 15.

'4 See also Andrews v. Cervantes, 493 F. 3d 1047, 1051 (9th Cir. 2007).

1S Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Neitzke v. Williams, 490 U.S. 319, 330 n.
9 (1989).

'6 Topez v. Smith, 203 F. 3d 1122, 1127 (9th Cir. 2000) (quoting Doe v. United States, 58 F. 3d
494, 497 (9th Cir. 1995).

-3-
Case 6:21-cv-00058-SEH Document 2 Filed 09/07/21 Page 4 of 6

Amendment of the Complaint would be futile. Further proceedings are
unwarranted.

A. Personal Jurisdiction

An IFP complaint that alleges no set of facts that would support personal
jurisdiction may be deemed frivolous and dismissed sua sponte.'? Richardson has
the burden of establishing that the Court has jurisdiction,'* but alleges no facts to
support exercise of personal jurisdiction over the Defendants.

It is unclear from Richardson’s filings who Defendants Scott and
Beisemeyer work for and where they reside. Apart from an alleged interaction at
the Sweetgrass-Coutts Border Crossing," all events forming the claimed basis to
the action appear to have occurred either in Canada or in Colorado. Alleged
contacts with Montana have not been shown.

No facts that would establish or even suggest any minimal contacts for the
Defendants within the forum of Montana have been pleaded. Minimal contacts are
necessary to support this Court’s exercise of jurisdiction”®. Defendants are not

alleged to be citizens or residents of Montana. No constitutional basis upon which

 

' Sanders v. U.S., 760 F. 2d 869, 871 (11th Cir. 1985); see also Martin-Trigona v. Smith, 712 F.
2d 1421, 1424 (D.C. Cir. 1983).

18 Davis v. Am. Family Mut. Ins. Co., 861 F. 2d 1159, 1161 (9th Cir. 1988).

'? It is also unclear which side of the United States/Canadian border this alleged interaction
occurred.

0 Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F. 2d 1280, 1287 (9th Cir. 1977) (citing In¢l.
Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).

-4-
Case 6:21-cv-00058-SEH Document 2 Filed 09/07/21 Page 5 of 6

the Court could exercise personal jurisdiction has been pleaded.

B. Collateral Estoppel

Richardson filed an Ex Parte Petition for Writ of Habeas Corpus and an Ex
Parte Motion for Relief in the United States District Court of Colorado.?! The
Colorado district court then identified deficiencies in both filings and provided an
opportunity to cure. Richardson instead elected to petition the Tenth Circuit for a
writ of mandamus” in which he argued the district court’s orders constituted an
unconstitutional suspension of the writ of habeas corpus and that ICE officials
were torturing him by depriving him “of proper nutrition and refusing him access
to his court materials and evidence of federal crimes to prevent him from further
conducting further litigation against them.” The Tenth Circuit held that
Richardson had failed to satisfy the conditions for a writ of mandamus and denied
his request.”4
Richardson attempts to raise claims before this Court essentially identical to

those previously presented in the Colorado district court and the Tenth Circuit. All

such claims are barred by the doctrine of collateral estoppel.”

 

2! See In re: Dale J. Richardson, Cause No. CV-21-1239, Or. at 1 (10th Cir. July 20, 2021).

2 In re: Dale J. Richardson, Cause No. CV-21-1239, Or. at 1 (10th Cir. July 20, 2021).

3 In re: Dale J. Richardson, Cause No. CV-21-1239, Or. at 1 (10th Cir. July 20, 2021) (citing
Richardson’s petition).

*4 In re: Dale J. Richardson, Cause No. CV-21-1239, Or. at 2 (10th Cir. July 20, 2021).

25 Allen vy. McCurry, 449 U.S. 90, 94 (1980) (holding that “once a court has decided an issue of
fact of law necessary to its judgment, that decision may preclude relitigation of the issue in a suit
on a different cause of action involving a party to the first case.”).

-5.
Case 6:21-cv-00058-SEH Document 2 Filed 09/07/21 Page 6 of 6

ORDERED:

1. The matter is DISMISSED for failure to pay the civil filing fee
required by 28 U.S.C. § 1914(a).

2. The Clerk of Court shall remove the word “LODGED” from the
Complaint’s docket entry. The Complaint is deemed filed on August 3, 2021.

3. The Clerk of Court is directed to close the file and enter judgment
under Fed. R. Civ. P. 58.

4, The docket shall reflect that the Court certifies under Fed. R. App. P.
24(a)(3)(A) that any appeal of this decision would not be taken in good faith.

5. The Clerk of Court is directed to return to Richardson the materials

that accompanied the Complaint.

DATED this 7 day of September, 2021.

4m E. Haddon
United States District Judge

 

26 Doc. 1.
